Citation Nr: 0211446	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the 
skeletal system.

[The issue of entitlement to a compensable evaluation for 
bilateral hearing loss, also presently on appeal, will be 
addressed in a separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

From the October 1998 rating decision, the veteran also 
initiated an appeal for an increased evaluation for 
hypertension and was issued a Statement of the Case as to 
this issue, but this issue was not addressed in his September 
1999 Substantive Appeal or in subsequent submissions.  As 
such, the Board has determined that this issue is not 
presently on appeal.  Similarly, while the veteran initiated 
an appeal for a higher initial evaluation for sinusitis, 
arising from an August 1999 rating decision, he never 
submitted a Substantive Appeal as to this issue.  While it 
appears that this issue was initially listed by the veteran's 
representative in his June 2002 VA Form 646 (Statement of 
Accredited Representative in Appealed Case), the 
representative also crossed out this issue and initialed the 
form, signifying that this issue was not, in fact, on appeal.

The veteran's current appeal does include the issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  However, the Board has determined that additional 
development is necessary in regard to this issue, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).  This issue will addressed in a separate and 
forthcoming decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no objective medical evidence of arthritis or 
any other musculoskeletal disorders, aside from the veteran's 
service-connected left knee and low back disabilities.


CONCLUSION OF LAW

Arthritis of the skeletal system was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing the disability at issue in this case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the April 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  In this issuance, the RO informed 
the veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A and provided a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as a description of which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

Initially, the Board notes that service connection is 
presently in effect for degenerative disc disease of the 
lumbar spine, with degenerative changes; and patellofemoral 
syndrome of the left knee, with degenerative changes.  As 
such, the Board's inquiry will focus on arthritis of other 
joints and whether such a disability, if present, is 
etiologically related to service.  

The veteran's service medical records are entirely negative 
for arthritis of the joints other than the left knee and low 
back.  The veteran was treated for a left thumb sprain in 
October 1979, for a right index finger injury in November 
1984, and for questionable right knee strain in December 
1986.  However, his October 1992 periodic examination was 
negative for any musculoskeletal abnormalities, aside from 
those involving the low back and left knee.  

In August 1998, the veteran underwent a VA orthopedic 
examination, during which he complained of pain in the right 
knee and left elbow.  The examination revealed no 
abnormalities of either of those joints, and the examiner 
diagnosed right knee pain, with a normal physical 
examination; and a history of tendinitis, with a normal 
physical examination.  X-rays of the right knee and left 
elbow were similarly within normal limits.

The evidence in this case reflects that the veteran has not 
been diagnosed with arthritis of any joints for which service 
connection is not currently in effect.  Moreover, there is no 
objective medical evidence showing a current disability of 
any joint or joint group, aside from the left knee and low 
back.  In short, there is no competent medical evidence 
supporting the finding that arthritis of the skeletal system 
was incurred in or aggravated by service.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his January 
1998 application.  However, the veteran has not been shown to 
possess the requisite medical training, credentials, or other 
expertise needed to render either a diagnosis or a competent 
opinion as to causation.  The veteran's own contentions 
therefore do not constitute competent medical evidence and 
lack any probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
skeletal system, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

ORDER

The claim of entitlement to service connection for arthritis 
of the skeletal system is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

